Judge Owsj.ey
delivered the opinion.
_ This is an appeal from a judgment rendered by the cir^ cuit court against Vance, on a demurrer to his declaration, in an action brought upon an obligation given by the Porters to a certain Mordicad, and by Morehead assigned to Vance.
Neither the demurrer, nor the judgment of the court, contains any suggestion of the grounds upon which the declaration is supposed to be defective; and this court has been unable, from the most attentive examination, to perceive any defect. The declaration, though not drawn with the most technical precision, contains substantially all material allegations necessary to shew a right of action in the plaintiff.
The judgment must be reversed with costs, and the cause remanded to the court below, and judgment there rendered in favor of the plaintiff, unless the defendant should ask permission to withdraw his demurrer and plead to the action.-Crittenden for appellant.